Citation Nr: 0517429	
Decision Date: 06/27/05    Archive Date: 07/07/05

DOCKET NO.  03-25 782	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas



THE ISSUE

Entitlement to service connection for a psychiatric disorder, 
to include posttraumatic stress disorder (PTSD).



REPRESENTATION

Appellant represented by:	Vietnam Veterans of America



ATTORNEY FOR THE BOARD

L. Crohe, Associate Counsel



INTRODUCTION

The appellant is a veteran who served on active duty from 
December 1962 to December 1966 and from January 1968 to 
December 1971.  This matter comes to the Board of Veterans' 
Appeals (Board) on appeal from a February 2003 rating 
decision by the Waco Regional Office (RO) of the Department 
of Veterans Affairs (VA). 
 

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

To the extent that the veteran's claim is premised on the 
theory that he has PTSD resulting from stressor as witnessing 
an A-1 pilot die in an aircraft accident in Thailand in about 
August 1969, it has been certified that the Defense 
Department database does not list an Air Force pilot who died 
in an aircraft accident in Thailand in 1969, and the veteran 
has not (since being advised of this by supplemental 
statement of the case in February 2004) provided any further 
information which would warrant further attempt at 
verification. 

However, the veteran was seen for complaints of nervousness 
in service, and a private psychologist indicated in an August 
2002 statement that his records (billing records as treatment 
records had been destroyed) showed that the veteran was seen 
in 1987 for delayed stress 9apparently related to Vietnam).  
The RO attempted to arrange for a VA examination to determine 
whether the veteran indeed had a psychiatric disability 
related to service, but the veteran failed to report.  VA 
regulations provide that individuals for whom medical 
examinations have been authorized and scheduled are required 
to report for such examination. 38 C.F.R. § 3.326(a).  VA 
regulations also address the consequences of a failure to 
report for a scheduled VA medical examination, and provide 
that when entitlement or continued entitlement to a benefit 
cannot be established or confirmed without a current VA 
examination or reexamination, and a claimant, without good 
cause, fails to report for such examination in an original 
compensation claim, the claim shall be rated based on the 
evidence of record. 38 C.F.R. § 3.655.  

Here, the veteran has indicated that he did not receive the 
correspondence advising him of the scheduled VA examination, 
and provided a new mailing address.  A June 2005 Informal 
Hearing Presentation by the veteran's representative asserts 
that, in light of the new mailing address, it should be 
accepted that the veteran did not receive notification of the 
scheduled VA examination, and should be rescheduled for such 
examination.  As the record is not inconsistent with the 
explanation provided, the explanation may be considered a 
showing of good cause for the failure to report for 
examination.  As the veteran has expressed willingness to 
report for examination, rescheduling of the examination is 
indicated.  

Accordingly, the case is remanded for the following:  

1.  The veteran should be asked to 
identify all sources of treatment or 
evaluation he received for a 
psychiatric disorder since his 
discharge from service.  The RO should 
obtain copies of all treatment or 
evaluation records (those not yet 
secured) from the identified sources. 

2.  The RO should arrange for the 
veteran to be examined by a 
psychiatrist to determine whether he 
has an acquired psychiatric disability, 
and if so, the nature and likely 
etiology of such disability.  The 
veteran's claims folder must be 
reviewed by the examiner in conjunction 
with the examination.  Based on a 
review of the file (including the 
veteran's service medical records) and 
examination of the veteran, the 
examiner should determine the correct 
diagnosis for the veteran's current 
psychiatric disability, if any, and 
opine whether such disability is, at 
least as likely as not, related to the 
veteran's service (including 
specifically the veteran's complaints 
of nervousness documented in service).  
The examiner must explain the rationale 
for any opinion given. 

3.  The RO should then re-adjudicate 
the claim.  If it remains denied, the 
RO should issue an appropriate 
supplemental SOC, and give the veteran 
and his representative the opportunity 
to respond. The case should then be 
returned to the Board, if in order, for 
further review.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment by the RO.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  



	                  
_________________________________________________
	GEORGE R. SENYK
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).
 
 
 
 

